Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

D1 WO 2019/159024 A1 (ERICSSON TELEFON AB L M [SE]) 22 August 2019 (2019-08-22)

D2 US 2019/281588 A1 (ZHANG YUSHU [CN] ET AL) 12 September 2019 (2019-09-12)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 19, 20, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1.

Regarding claims 1, 19, D1 teaches a method for wireless communication by a user equipment UE, comprising: 

receiving signaling comprising a field indicating which of the one or more SRS resources in the one or more SRS resource sets are active and which of the one or more SRS resources in the one or more SRS resources sets are inactive (Figs. 3 and 14 ref. 1402 and Para. 73 "In a first embodiment, SP_SRS activation or deactivation (denoted herein as activation/deactivation) is provided via a MAC CE as described below. [...] The design of the MAC CE in accordance with the first embodiment is shown in Figure 3." and Para. 74 “This MAC CE is of fixed size and has the following fields: * A: Indicates whether the MAC CE is for Activation (set to "1 ") or Deactivation (set to "0")."); and
transmitting one or more SRSs using only the one or more SRS resources that are active (Fig. 14 ref. 1404).

Regarding claim 2, 20, (periodic SRP Aperiodic SRS, Semi-Persistent SRS ([0061]).

Regarding claims 4, 22, D1 teaches the signaling comprises a media access control control element (MAC CE) (abstract); and
the one or more SRS resource sets comprise one or more aperiodic SRS resource sets ([0061]).

Claim(s) 12, 27 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lin US 8837394.

Regarding claims 12, 27, Lin teaches a method for wireless communication by a user equipment (UE), comprising:
receiving sounding reference signal (SRS) configuration information, configuring the UE with one or more SRS resource sets, wherein each of the one or more SRS resource sets comprises one or more SRS resources;
receiving signaling comprising an indication of one or more updated parameters a specific SRS resource set in the one or more SRS resource sets; and
transmitting one or more SRSs according to the one or more updated parameters (On the other hand, DCI format 4 is associated with three sets of UE-specific SRS parameters,  In the example of FIG. 5, eNB51 uses the two signaling bits to configure UE-specific ap-SRS parameters for UE52 via PDDCH 53,  For example, if SRS request=10, then a predefined SRS .

Claim(s) 12, 13, 27, and 28 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Zhang US 20190281588.

Regarding claims 12, 27, Zhang teaches a method for wireless communication by a user equipment (UE), comprising:
receiving sounding reference signal (SRS) configuration information, configuring the UE with one or more SRS resource sets, wherein each of the one or more SRS resource sets comprises one or more SRS resources;
receiving signaling comprising an indication of one or more updated parameters a specific SRS resource set in the one or more SRS resource sets; and
transmitting one or more SRSs according to the one or more updated parameters 0196]).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Guo US 20190190582.

Regarding claim 3, 21, D1 teaches the signaling comprises a media access control control element (MAC CE) (abstract).
D1 is silent on the field comprises an N-bit field in the MAC CE, wherein N comprises a number of the one or more SRS resources in the one or more SRS resource sets.  
Guo teaches the UE is indicated the number of SRS resources in a particular SRS resource set ([0292]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of D1 by the field comprises an  .

Claims 5, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the D1 as applied to claims 4, 22 above, in view Hakola US 20200106168.
D1 is silent on  the signaling provides the indication of which of the one or more SRS resources in the one or more SRS resource sets are active and which of the one or more SRS resources in the one or more SRS resources sets are inactive for one or more downlink control information (DCT) codepoints.
Hakola teaches the signaling provides the indication of which of the one or more SRS resources in the one or more SRS resource sets are active and which of the one or more SRS resources in the one or more SRS resources sets are inactive for one or more downlink control information (DCT) codepoints ([0037]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of D1 by the signaling provides the indication of which of the one or more SRS resources in the one or more SRS resource sets are active and which of the one or .

Claims 6, 8, 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claims 4, 22 above, and further in view of Park US 10841059.
Regarding claims 6, 24, D1 is silent on receiving, in the signaling, an indication of a slot offset update for a specific SRS resource set in the one or more aperiodic SRS resource sets, wherein the slot offset update indicates an offset in a number of slots between a triggering of downlink control information (DCI) and transmission of one or more SRSs corresponding to the specific SRS resource set.

Park teaches receiving, in the signaling, an indication of a slot offset update for a specific SRS resource set in the one or more aperiodic SRS resource sets, wherein the slot offset update indicates an offset in a number of slots between a triggering of downlink control information (DCI) and transmission of one or more SRSs corresponding to the specific SRS resource set (claim 1).


Regarding claim 8, 25, note, Park makes no mention of updating other SRS resource set parameters.


Claim 9, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over the D1 as applied to claims 1, 19 above, in view Liu US 20190109679.
D1 is silent on the signaling comprises a media access control control element (MAC CE) and further comprising:
receiving, in the signaling, an indication indicating an updated identifier (ID) of a channel state information reference signal (CSI-RS) associated with a specific SRS resource set of 
	Liu teaches the signaling comprises a media access control control element (MAC CE) and further comprising:
receiving, in the signaling, an indication indicating an updated identifier (ID) of a channel state information reference signal (CSI-RS) associated with a specific SRS resource set of the one or more SRS resource sets ([0059]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of D1 by signaling comprises a media access control control element (MAC CE) and further comprising: receiving, in the signaling, an indication indicating an updated identifier (ID) of a channel state information reference signal (CSI-RS) associated with a specific SRS resource set of the one or more SRS resource sets, as shown by Liu. This modification would benefit the system by mapping the CSI-RS) associated with a specific SRS resource set.

Claim 14-17, 25, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claims 12 and 27 above, and further in view of Park.

Regarding claims 14 and 29, Lin is silent on the one or more updated parameters comprise at least one of:

Park teaches a slot offset update for the specific SRS resource set in the one or more SRS resource sets (claim 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Lin by on the one or more updated parameters comprise at least one of: a slot offset update for the specific SRS resource set in the one or more SRS resource sets, as shown by Park. This modification would benefit the system by transmitting to the UE the current slot offset for the specific SRS resource set in the one or more SRS resource sets.

Regarding claim 15 and 30, the one or more SRS resource sets comprise one or more aperiodic SRS resource sets (Park: col. 2 lines 26-28); and
the slot offset update indicates an offset in a number of slots between a triggering of downlink control information (DCI) and transmission of one or more SRSs corresponding to the specific SRS resource set (claim 1).

Regarding claim 16, 17, 25, 30, note, Park makes no mention of updating other SRS resource set parameters.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lin and Park as applied to claim 14 above, and further in view of Liu.

The combination is silent on updating the ID of the CSI-RS corresponding to the specific SRS resource set without updating other SRS resource set parameters.
Liu teaches updating the ID of the CSI-RS corresponding to the specific SRS resource set without updating other SRS resource set parameters ([0059]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of the combination updating the ID of the CSI-RS corresponding to the specific SRS resource set without updating other SRS resource set parameters, as shown by Liu. This modification would benefit the system by mapping the CSI-RS to the specific SRS resource set.

Allowable Subject Matter
Claim 7, 10, 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Prior Art of Record
US 20190190669 [0487], US 20190281588 [0196] both teach the limitations of independent claims 12 and 27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. 





/RONALD B ABELSON/Primary Examiner, Art Unit 2476